EXHIBIT15.1 May 4, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Registration Statements on FormS-8 (No. 333-142199, No. 333-142202, No.033-52387, No.333-127223, No.333-51418, No.333-49392, No.333-47194, No.333-47665, No.333-47667, No.033-65932, No.033-65930, and No.033-28534). Commissioners: We are aware that our reports dated May 4, 2007 on our review of interim financial information of AllianceBernstein Holding L.P. (the “Company”) and AllianceBernstein L.P. for the periods ended March 31, 2007 and March 31, 2006 and included in the Company’s quarterly report on Form10-Q for the quarter ended March 31, 2007are incorporated by reference inits Registration Statements referred to above. Very truly yours, /s/PricewaterhouseCoopersLLP New York, New York
